—Misunderstanding the length of the daily trial sessions at River-head, defendant’s counsel subposnaed his witnesses to attend on a day after the cause had been reached and the trial begun, and at eleven A. M., an inconvenient hour for these witnesses coming by railway. This may not have been a legal excuse. Counsel had to close his defense without testimony of these witnesses, who appear to have been material. In view of the issues, and all the circumstances, defendant should have another opportunity to present its proofs to the jury. Judgment and orders reversed and a new trial granted, upon the conditions that within five days from entry of this order defendant pay to plaintiff's attorney the sum of $150, and stipulate to be ready to retry the cause at the Suffolk County Trial Term, beginning May 1, 1916. Otherwise, judgment and orders affirmed, with costs. Jenks, P. J., Stapleton, Mills, Rich and Put. nam, JJ., concurred.